DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nomura (US 2009/0120223).
Nomura discloses:
Re claim 15. 
 An actuator, comprising:
a drive unit (160); and a gear unit (including 57), wherein the drive unit is secured in place on the gear unit (Figs. 10, 13, 14)  according to an axial fixation in an axial direction of a gear axle (including 57c) of the gear unit, and wherein the axial fixation is provided by a fixation element (50), which is introduced into an annular groove of an alignment element (22g-1, 22g-2, 22g3) of the drive unit (para. [0072])and disposed between the alignment element of the drive unit and a counter element (57c) of the gear unit (fixation element 50 is between portion 22g-3 of alignment element and counter element 57c as seen in Figs. 13 & 14), wherein the alignment element and the counter element as connection components are complementary, such that one of the two connection components that include the alignment element and the counter element is provided in the form of a plug and the other of the two connection components is provided in the form of a socket (Figs. 13, 14. The Examiner notes the alignment element and the axial element in Nomura are at least as complementary as the alignment element 7 and the axial element 4 in the instant application. See for example Figs. 10-12 of the instant application. For example in Figs 10 -12 where there is a gap at 4 (as indicated by the blank, white space) Furthermore, the claim terms plug and socket just require the plug goes into the socket, which is true of the alignment element and counter element of Nomura.).
Re claim 16. The actuator of claim 15, wherein the counter element (57c, Fig. 13) is part of the gear axle of the gear unit. (Fig. 13)
Re claim 17. The actuator of claim 16, wherein the alignment element (22g; Figs. 13, 14) and the counter element (57c) are complementary to each other (Figs. 13, 14)
Re claim 18. The actuator of claim 17, wherein the alignment element (22g) and the counter element (57c) as connection components are complementary, such that one of the two connection components includes a plug (22g), which is a plug-type connection component, and another of the two connection components includes a socket (57c).
Re claim 19. The actuator of claim 18, wherein the fixation element (50; Fig. 14) is mounted on the respective plug-type connection component (Fig. 14)
Re claim 20. The actuator of claim 19, wherein the plug-type connection component (22g) has an intermediate region in the form of an annular groove (See annotated Fig. 14 below. The annular groove is a v-shaped groove formed in 22g between portions 22g-1 and 22g-3), and the fixation element (50) is accommodated in the annular groove.

    PNG
    media_image1.png
    613
    617
    media_image1.png
    Greyscale

Re claim 21. The actuator of claim 20, wherein the annular groove has lateral groove shoulders, which have different extensions starting from a groove bottom. (See annotated Fig. 14 below)

    PNG
    media_image2.png
    613
    617
    media_image2.png
    Greyscale

Re claim 22. The actuator of claim 21, wherein the higher groove shoulder is provided on a particular side of the groove bottom on which the plug-type connection component (22g) is connected to the gear unit or to the drive unit. (Fig. 14)
Re claim 23. The actuator of claim 15, wherein the fixation element includes a spring element (50).
Re claim 24. The actuator of claim 23, wherein for an axial fixation with the aid of the fixation element, the fixation is releasable. (As seen in Fig. 14, once 23a is removed gear unit 57 can be slid off and then fixation 50 can be removed and thus released.)
Re claim 25. The actuator of claim 23, wherein an axial fixation strength of the axial fixation is a function of the configuration of the fixation element. (Fixation is via spring 50. The more fixation (spring 50) is compressed, the higher the force applied by the fixation element. See also para. [0050].)
Re claim 26. The actuator of claim 25, wherein the fixation element is a tolerance ring (50), which has waves (50c-1, 50c-2) at its outer circumference (See 50 in Fig. 7), which are at least partially compressed in an installed state between the alignment element and the counter element. (See Figs. 13 and 14)
Re claim 27. The actuator of claim 26, wherein the fixation strength is adjustable based on the configuration of the tolerance ring via a dimensioning of the waves on the tolerance ring, and wherein the dimensioning includes a length of individual waves or a number of waves. (Para. [0050])
Re claim 28. The actuator of claim 15, wherein the alignment element is on a housing (22; See Figs. 13 and 14; para. [0041]) of the drive unit or is attached to a housing. (Figs. 10, 14)
Re claim 29. The actuator of claim 15, wherein the alignment element is on a housing (22) of the drive unit or is attached to the housing (Figs. 10, 14)
Re claim 30. The actuator of claim 15, wherein the fixation element includes a tolerance ring (50).
Re claim 31. The actuator of claim 15, wherein the fixation element (50) is introduced into an annular groove of the alignment element (see rejection of claim 21 hereinabove; in particular see the annotated Figure 14 above) and disposed between the alignment element (22g) of the drive unit and the counter element  (57c) of the gear unit.
Re claim 32. The actuator of claim 15, wherein the alignment element (22g) is on a housing (22; See Figs. 13 and 14; para. [0041]) of the drive unit or is attached to the housing with the aid of a motor flange.
Re claim 33 The actuator of claim 15, wherein a groove base of the annular groove (22d. See Figs. 12. See para. [0056]. Note that recess 22d has 22g inside it, and so the space between 22g and the outside of 22g is an annular groove, having an inner diameter and outer diameter.) extends axially in a direction that is parallel to an axis of the alignment element (Figs. 12, 13).

Response to Arguments
Applicant's arguments filed 5/06/2022 have been fully considered but they are not persuasive.
The Applicant argues that Nomura does not disclose the claimed complementary connection. The Examiner notes that the parts in Nomura are at least as complementary as those in the instant application. See for example in the instant application Fig. 10, which shows a gap at 4, and Figs. 11 and 12, which show a gap at 7.
As to Applicant’s new claim 33, the Examiner notes that claim 33 does not require the v-shape groove discussed in their remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658